Case: 20-1389    Document: 29     Page: 1   Filed: 12/17/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                MCLEOD GROUP, LLC,
                  Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1389
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-00628-LKG, Judge Lydia Kay Griggsby.
                  ______________________

                Decided: December 17, 2020
                  ______________________

    RICHARD P. RECTOR, DLA Piper LLP (US), Washington,
 DC, argued for plaintiff-appellant. Also represented by
 THOMAS EDWARD DALEY, DAWN STERN; JOSHUA B. DUVALL,
 Matross Edwards, LLC, Washington, DC.

     SONIA W. MURPHY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendant-appellee. Also repre-
 sented by JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN,
 JR., PATRICIA M. MCCARTHY.
                   ______________________
Case: 20-1389     Document: 29     Page: 2    Filed: 12/17/2020




2                         MCLEOD GROUP, LLC   v. UNITED STATES




    Before NEWMAN, LOURIE, and CHEN, Circuit Judges.
 LOURIE, Circuit Judge.
     McLeod Group, LLC (“McLeod”) appeals from a deci-
 sion of the United States Court of Federal Claims (the
 “Claims Court”) dismissing Counts I, II, and V of McLeod’s
 complaint for lack of subject matter jurisdiction. See
 McLeod Grp., LLC v. United States, 142 Fed. Cl. 558
 (2019). The court held that a blanket purchase agreement
 (“BPA”) between McLeod and the United States Depart-
 ment of Homeland Security (“DHS”) was not a binding con-
 tract subject to appellate jurisdiction under the Tucker Act,
 28 U.S.C. § 1491(a). For the reasons below, we affirm.
                        BACKGROUND
     On September 29, 2011, DHS awarded a BPA to
 McLeod to, inter alia, provide DHS with management con-
 sulting services and to evaluate and recommend improve-
 ments in organizational structure, mission, and
 organization of core lines of business. The BPA states that
 the agreement “does not obligate any funds” and that “Task
 Orders will be placed against this BPA by DHS” for partic-
 ular services. J.A. 84; J.A. 86. There is no dispute in this
 case that the task orders issued pursuant to the BPA, as
 opposed to the BPA itself, are contractual agreements. The
 BPA also states that the agreement is “not a contract” with
 the government. J.A. 86.
     DHS issued seven task orders to McLeod under the
 BPA, during the period of September 30, 2011 through
 September 11, 2014. On October 4, 2016, McLeod submit-
 ted a certified claim to the DHS contracting officer alleging,
 inter alia, that DHS failed to execute its contractual re-
 sponsibilities under the BPA in a good-faith and trusted
 manner, and that the agency acted in bad faith by not is-
 suing additional within-scope task orders to McLeod. The
Case: 20-1389    Document: 29      Page: 3    Filed: 12/17/2020




 MCLEOD GROUP, LLC   v. UNITED STATES                       3



 DHS contracting officer denied McLeod’s claim on May 3,
 2017 for failure to articulate a proper basis for the claim.
     McLeod filed a complaint in the Claims Court on
 May 2, 2018, alleging that various DHS offices and officers
 breached their contractual obligations, acted in bad faith,
 and abused their discretion in the performance and admin-
 istration of McLeod’s BPA and task orders. On August 31,
 2018, DHS filed a partial motion to dismiss Counts I, II,
 and V (the “BPA claims”) of McLeod’s complaint for lack of
 subject matter jurisdiction. The court granted the govern-
 ment’s motion on April 4, 2019. It held that it did not pos-
 sess jurisdiction to consider the BPA claims because
 McLeod failed to “establish that the BPA itself is a con-
 tract” with the government “that can be relied upon to es-
 tablish [subject matter] jurisdiction in this case.” McLeod
 Grp., LLC v. United States, 142 Fed. Cl. 558, 563–65
 (2019). After reviewing the complaint and the BPA, the
 court found that there is an “absence of mutuality of con-
 sideration in the BPA” and that the BPA language shows
 that the parties did not intend for the BPA to be a contract.
 J.A. 13–14. On October 30, 2019, McLeod filed an unop-
 posed motion for entry of partial final judgment with re-
 spect to the BPA claims, which the Claims Court granted
 on November 14, 2019. McLeod timely filed a notice of ap-
 peal on January 13, 2020.
                         DISCUSSION
     We review de novo the decision of the Court of Federal
 Claims to dismiss for lack of subject matter jurisdiction
 pursuant to Rule 12(b)(1) of the Rules of the United States
 Court of Federal Claims. RadioShack Corp. v. United
 States, 566 F.3d 1358, 1360 (Fed. Cir. 2009). Under the
 Tucker Act, the Claims Court has “jurisdiction to render
 judgment upon any claim against the United States
 founded . . . upon any express or implied contract with the
 United States[.]” 28 U.S.C. § 1491(a)(1). The Tucker Act
 also gives the court jurisdiction over claims or disputes
Case: 20-1389    Document: 29      Page: 4    Filed: 12/17/2020




4                        MCLEOD GROUP, LLC   v. UNITED STATES



 arising under the Contract Disputes Act.            See id.
 § 1491(a)(2); 41 U.S.C. § 7104(b)(1); see also Crewzers Fire
 Crew Transp., Inc. v. United States, 741 F.3d 1380, 1382
 n.1 (Fed. Cir. 2014). “The party invoking jurisdiction has
 the burden to show compliance with the Tucker Act.”
 Trauma Serv. Grp. v. United States, 104 F.3d 1321, 1324
 (Fed. Cir. 1997) (citing Reynolds v. Army & Air Force Exch.
 Serv., 846 F.2d 746, 748 (Fed. Cir. 1988)). “To invoke the
 Court of Federal Claims’s jurisdiction under the Tucker
 Act, a contractor must first show that its claims arose out
 of a valid contract with the United States.” Crewzers, 741
F.3d at 1382.
     A contract with the government requires (1) mutuality
 of intent, (2) consideration, (3) an unambiguous offer and
 acceptance, and (4) actual authority on the part of the gov-
 ernment’s representative to bind the government in con-
 tract. See Kam-Almaz v. United States, 682 F.3d 1364,
 1368 (Fed. Cir. 2012); Night Vision Corp. v. United States,
 469 F.3d 1369, 1375 (Fed. Cir. 2006). A failure of any of
 these requirements precludes the existence of a valid con-
 tract. Thus, an “absence of mutuality of obligation leads to
 the conclusion that the parties lacked the requisite contrac-
 tual intent.” Modern Sys. Tech. Corp. v. United States, 979
F.2d 200, 206 (Fed. Cir. 1992). Agreement language plac-
 ing no obligation on a contractor to accept an order from
 the government “cannot provide the consideration neces-
 sary to create a binding contract.” Crewzers, 741 F.3d at
 1383. This court has held that BPAs that do not impose
 any binding obligations on the parties are not contracts.
 See id. at 1384.
     McLeod argues that the Claims Court erred by apply-
 ing a heightened pleading standard that required McLeod
 to establish the existence of a contract rather than merely
 a non-frivolous allegation of a contract with the govern-
 ment. Appellant’s Br. 12. McLeod argues that jurisdiction
 is not defeated by the possibility that the averments might
Case: 20-1389     Document: 29     Page: 5    Filed: 12/17/2020




 MCLEOD GROUP, LLC   v. UNITED STATES                        5



 fail to state a cause of action on which petitioners could ac-
 tually recover, and the normal disposition would be to dis-
 miss the complaint for failure to state a claim, rather than
 for want of jurisdiction. Id. at 14. McLeod asserts that
 when the existence of the contract turns on questions of
 fact and the terms of the contract in dispute, the Court of
 Federal Claims must first take jurisdiction before deciding
 contract term meanings. Id. According to McLeod, if dis-
 missal is warranted because the alleged contract does not
 exist, the proper basis for such a dismissal is failure to
 state a claim upon which relief can be granted. Id. McLeod
 asserts that it made a non-frivolous allegation that the
 BPA is a binding contract; thus, the Claims Court has ju-
 risdiction over the BPA claims and dismissal was unwar-
 ranted.
     McLeod alleges that the BPA includes all the required
 elements of a binding contract. Regarding mutuality of in-
 tent, McLeod asserts that the issuance and performance of
 seven task orders pursuant to the BPA support McLeod’s
 allegation that the BPA is a mutually acknowledged and
 binding agreement between the parties. Appellant’s Br.
 19. With regard to whether the BPA lacks consideration,
 McLeod asserts that it credibly alleged that both McLeod
 and DHS provided valuable consideration. McLeod argues
 that DHS provided consideration by promising that
 McLeod would be afforded the opportunity to bid on all
 available opportunities under the BPA. Appellant’s Br.
 26–27. McLeod argues that various BPA provisions impose
 obligations on McLeod that relate independently to the
 BPA, including that McLeod “shall be required” to “[a]ttend
 a post-award kickoff meeting.” J.A. 92; Appellant’s Br. 26.
     The government responds that the Claims Court ap-
 plied the proper pleading standard by requiring McLeod to
 demonstrate the existence of a valid contract in order to
 invoke the court’s subject matter jurisdiction. The govern-
 ment argues that the court properly required McLeod to
Case: 20-1389     Document: 29      Page: 6     Filed: 12/17/2020




6                         MCLEOD GROUP, LLC    v. UNITED STATES



 allege facts that would establish that the BPA is a contract,
 a showing that McLeod could not make, given precedent
 holding that a BPA like McLeod’s is not a contract. Appel-
 lee’s Br. 14. According to the government, the court
 properly found that McLeod did not meet that burden by
 failing to show at least mutuality of intent and considera-
 tion. Id. at 19. The government thus contends that the
 Court of Federal Claims properly dismissed the BPA
 claims for lack of subject matter jurisdiction. Id. at 9.
      We agree with the government, and the Claims Court,
 that McLeod failed to present a non-frivolous allegation
 that the BPA at issue here is a binding contract. To invoke
 the Claims Court’s jurisdiction under the Tucker Act and
 the Contract Disputes Act, a contractor must show that its
 claims arose out of a valid contract with the United States.
 See 28 U.S.C. § 1491(a)(1); 28 U.S.C. § 1491(a)(2);
 Crewzers, 741 F.3d at 1382. The Claims Court may dismiss
 a claim for lack of subject matter jurisdiction if the plaintiff
 fails to present a non-frivolous allegation that the underly-
 ing contract exists. See id. If an agreement is plainly not
 a contract on its face, then the agreement is insufficient to
 establish subject matter jurisdiction in the Claims Court
 under the Tucker Act. On its face, McLeod’s BPA lacks
 both mutuality of intent and mutuality of consideration.
     First, we note that our previous decision in Crewzers
 essentially controls this case. With regard to the BPA in
 Crewzers, similar to McLeod’s BPA, the government in that
 case was not required under the terms of the BPAs to place
 any orders with the contractor. Crewzers, 741 F.3d at 1383.
 Likewise, the contractor was free to not accept any orders.
Id. The BPAs at issue in Crewzers “reflect[ed] illusory
 promises that do not impose obligations on either party.”
Id. at 1382–83. Thus, this case is essentially indistinguish-
 able from Crewzers.
Case: 20-1389     Document: 29     Page: 7    Filed: 12/17/2020




 MCLEOD GROUP, LLC   v. UNITED STATES                        7



      Further, and contrary to McLeod’s allegations, the BPA
 here lacks mutuality of intent. The BPA explicitly states
 that the agreement is “not a contract” with the govern-
 ment. J.A. 86. The issuance of task orders pursuant to the
 BPA, while themselves presumably contracts, does not
 transform the BPA into a contract. The Claims Court
 found McLeod’s reasoning on this issue not persuasive, and
 we agree. See J.A. 15. The absence of mutuality of obliga-
 tion, as indicated infra, also supports a conclusion that the
 parties lacked the requisite contractual intent. We there-
 fore conclude that, with regard to the BPA itself, McLeod
 failed to plausibly allege a mutual intent to contract with
 the government.
     We also agree with the government that the BPA also
 lacks mutual consideration. For example, McLeod did not
 identify any performance obligation placed on the govern-
 ment under the BPA, financial or otherwise. The BPA
 states that the agreement “does not obligate any funds,”
 J.A. 84, which pretty much negates the idea of a contract.
 And we agree with the Claims Court that the BPA did not
 require the government to place any task orders. See J.A.
 14. The ability of the government to offer McLeod an op-
 portunity to accept task orders as set forth in the BPA is
 not consideration. Regarding McLeod’s alleged obligations
 under the BPA, most of the alleged obligations McLeod
 identified are pursuant to task orders as provided for by
 the BPA terms. The sole requirement for McLeod to attend
 a post-award kickoff meeting does not in itself create suffi-
 cient mutual consideration in this case, where the alleged
 contract would require real performance as opposed to
 merely attending a meeting.
     The BPA provides that the performance obligations
 will be specified in the task orders issued pursuant to the
 BPA. See, e.g., J.A. 84 (“Delivery”); J.A. 86 (“Task Orders”);
 J.A. 87 (“Place of Performance”). The BPA provides “the
 ordering procedures” for “services ordered under this BPA.”
Case: 20-1389    Document: 29     Page: 8   Filed: 12/17/2020




8                       MCLEOD GROUP, LLC   v. UNITED STATES



 J.A. 89; J.A. 84. The task orders would presumably consti-
 tute contracts while the BPA does not. An agreement like
 the BPA at issue in this case is not binding upon the gov-
 ernment where no funds are obligated and the parties fail
 to plausibly allege that any other provision provides mu-
 tual consideration necessary to create a binding contract.
 See Modern Sys., 979 F.2d at 204 (citing Gavin, Govern-
 ment Requirements Contracts, 5 Pub. Cont. L.J. 243, 246
 (1972)) (“Usually the parties merely arrange to do business
 when the government places an order at the unit price
 named in the [BPA]. In such an agreement, there is noth-
 ing in writing which requires the government to take any
 ascertainable quantity or amount.”).
                        CONCLUSION
     We have considered McLeod’s remaining arguments
 but find them unpersuasive. For the reasons stated above,
 we affirm the decision of the Claims Court.
                       AFFIRMED